Proceeding to review, under article 78 of the Civil Practice Act, a determination of the Board of Regents of the State of New York, in suspending for one year petitioner’s indorsement and license to practice medicine in the State of New York. It has been found that petitioner committed fraud and deceit in the practice of medicine in violation of paragraph (a) of subdivision 2 of section 1264 of the Education Law, in executing a certificate of medical examination on June 27, 1942, directed to the United States Civil Service Commission, for one Gert Hans Yon Gontard, in which he stated that the latter was in good physical and mental condition, able to perform duties involving arduous, physical exertion, and failed to state the medical history of Yon Gontard concerning a condition of chronic inflammation of the gall bladder. The evidence sustains the finding. Determination confirmed, with $50 costs and disbursements to respondent. All concur, except Hill, P. J., who dissents.